DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference character 15, directed to the reinforcement means, does not adequately point to any means described the specification. The reference character only broadly directs to entire structures, which are not the “reinforcement means” as disclosed.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 is objected to because of the following informalities:  
Claim 1 should include line indentations where each new element is set forth, in accordance with 37 CFR 1.75(i);
Claim 3, lines 2-3, “the second attachment means are arranged in connection to the first attachment means” should be reworded to more accurately reflect the arrangement of the structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
prior to assembly on the dispenser, this would require lifting and maneuvering of the connection structure with the payloads thereon to attach the payload set to the dispenser. It would thus require undue experimentation in order to lift and maneuver a payload set upon a non-self-supporting connection structure that cannot support such movement.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hook attachment second means cooperating, does not reasonably provide enablement for other means usable for first or second attachment means.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.” AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.” Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999). 

Sitrick v. DreamWorks and Warner Brothers (CAFC 2007-1174).  
The specification does not provide any basis for the “first attachment means” other than the use of “two portions interconnected with each other” (page 4), and while the example of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the payloads interconnected to the connection structure “before assembly of the multiple payload set to the dispenser body.” The claim is drawn to the payload set, not the method of assembling the set on the dispenser. Accordingly, it is unclear whether the claims require the capability of being loaded prior to assembly or the method of assembling.


Page 4 indicates the “first attachment means” are separation devices. However, this is itself, in view of the three-prong test, a 112(f) recitation (i.e. “device for separating”). The structure recited is only that the separation means are “two portions interconnected to each other,” however no structure is provided otherwise to determine the actual structure of the attachment means or equivalents.
Page 13 states the second attachment means are “made in the form of hooks,” but then proceeds to state that the second attachment means may be “other forms than hooks.” This encompasses any known attachment, which renders unclear as to what the structure and “equivalents” would be to these various, undisclosed attachment means.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 brackets mounted on the dispenser body, which suggests the previously recited dispenser body is actively claimed. However, this is only recited as a functional feature in claim 1, which is the incorporated by claim 7. It is thus unclear whether the dispenser body is actively claimed.
Similarly for claims 10 and 11.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field et al. (US 2016/0368625).

Regarding independent claims 1 and 7:
Field discloses a payload dispenser with a multiple payload set, the set including a plurality of payloads (e.g. 600) interconnected via a non-self-supported connection structure (e.g. 320) capable of being assembled prior to assembly ([0037]), wherein each payload includes first attachment means ([0032]) attachable to the connection structure and second attachment means (324) capable of attaching to ground support equipment.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Field discloses the connection structure designed to align the payloads according to a predetermined pattern (as seen in e.g. Fig 8A).

The discussion above regarding claim 1 is relied upon.
Field discloses the connection structure comprising reinforcement means (322) arranged to mechanically connect the first and second attachment means (since the means are all in the same structural system, they are interconnected).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Field discloses the maximum number of second attachment means corresponding to a maximum number of first attachment means (since the satellite attachment means are connected to 324, there are equal numbers).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Field discloses the first attachment means as separation devices ([0032]).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Field disclose the connection structure as rail structure (322).

Regarding claim 10:
The discussion above regarding claim 7 is relied upon.
Field discloses the dispenser body formed of a ring shaped body (102).
Claim(s) 1-3, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2017/0320597).

Regarding independent claims 1 and 7:
Lim discloses a payload dispenser with a multiple payload set, the set including a plurality of payloads (Fig 1; [0026]) interconnected via a non-self-supported connection structure (e.g. Fig 2) capable of being assembled prior to assembly, wherein each payload includes first attachment means (e.g. [0031]) attachable to the connection structure and second attachment means ([0025]) capable of attaching to ground support equipment.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Lim discloses the connection structure designed to align the payloads according to a predetermined pattern (as seen in e.g. Fig 1).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Lim discloses the connection structure comprising reinforcement means (various structures of Figs 2 or 6, such as 211/212 or 610) arranged to mechanically connect the first and second attachment means (since the means are all in the same structural system, they are interconnected).



The discussion above regarding claim 1 is relied upon.
Lim disclose the connection structure as rail structure (e.g. 211, 212).

Regarding claim 11:
The discussion above regarding claim 7 is relied upon.
Lim discloses the dispenser body comprising a plurality of panels (each side of 110, as generally seen in Fig 1) with at least one payload set per panel (as seen in Fig 1), the panels attachable to each other forming a self-supporting dispenser (110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (‘625) in view of Cook et al. (US 2017/0096240).

The discussion above regarding claim 7 is relied upon.
Field discloses payload attachments, but does not disclose the dispenser having rail unit ring brackets mounted on the dispenser envelope and having through openings for receiving the first attachment means.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Field to use brackets as taught by Cook to better secure the payload attachments by providing mechanical “stops” or holders for the attachments, thus preventing sliding or other adverse movements, and since these are functionally equivalent means for attachment spacecraft dispensers to spacecraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619